 


109 HR 4812 IH: Trade-Related American National Security Enhancement and Accountability Act
U.S. House of Representatives
2006-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4812 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2006 
Mr. Brown of Ohio (for himself, Mr. Michaud, Mr. Strickland, Ms. Lee, Mr. Grijalva, and Mr. Holden) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide greater accountability in reviewing the national security considerations of free trade agreements. 
 
 
1.Short titleThis Act may be cited as the Trade-Related American National Security Enhancement and Accountability Act. 
2.Reports to Congress on national security considerations of free trade agreements 
(a)Preliminary reportThe United States Trade Representative shall, before commencing negotiations with a foreign country for a free trade agreement with that country, submit to Congress a report that details the national security considerations likely to result from the free trade agreement. 
(b)Final reportThe United States Trade Representative shall, after reaching a free trade agreement with a foreign country, submit to Congress a report that details the national security considerations of the free trade agreement. 
(c)Concurrence of other officials requiredEach report required by this section shall be submitted with the concurrence of each of the following: 
(1)The Secretary of Homeland Security. 
(2)The Secretary of State. 
(3)The Attorney General. 
3.Trade agreements to include authority for President to suspend any provision of agreement where necessary to ensure the national security of the United States 
(a)Inclusion in trade agreementsThe United States may not enter into a trade agreement after the date of the enactment of this Act unless the agreement provides authority under which the President may suspend the agreement, or any part of the agreement, whenever the President determines that the suspension is necessary to ensure the national security of the United States. 
(b)Report to CongressWhenever the President uses the authority required by subsection (a), the President shall submit to Congress a report on the use of that authority. The report shall— 
(1)identify the agreement (or part of the agreement) covered by the suspension; 
(2)describe the national security concerns on which the use of the authority is based; 
(3)assess the consequences of the suspension on the economy of the United States; and 
(4)identify the administrative, legislative, or diplomatic actions that the President proposes to remedy the national security concerns described under paragraph (2). 
4.Review by Commission of national security considerations of free trade agreements 
(a)Review of each new agreementEach final report submitted under section 2(b) with respect to a free trade agreement shall be transmitted to the Congressional Executive Commission on Trade Security. For each such report, the commission shall— 
(1)review the free trade agreement covered by the report; 
(2)independently determine the national security considerations of the free trade agreement; and 
(3)submit to Congress a report that— 
(A)details the national security considerations of the free trade agreement; and 
(B)includes a clear finding as described in subsection (c). 
(b)Ongoing review of existing agreementsThe commission shall— 
(1)review, on an ongoing basis, each free trade agreement of the United States; 
(2)independently determine the national security considerations of each such free trade agreement; and 
(3)for each such free trade agreement, submit to Congress a report that— 
(A)details the national security considerations of the free trade agreement; and 
(B)if the free trade agreement provides authority under which the President may suspend the agreement (as described in section 3(a)), includes a clear finding as described in subsection (c). 
(c)Finding requiredA clear finding as described in this subsection is a clear finding as to whether the President— 
(1)should use the authority under section 3(a) to suspend all or part of the agreement; or 
(2)should not use such authority. 
5.Congressional Executive Commission on Trade Security 
(a)EstablishmentThere is established a commission to be known as the Congressional Executive Commission on Trade Security. 
(b)DutiesThe duties of the commission shall be as follows: 
(1)To monitor and investigate the national security considerations of free trade agreements in effect, and of free trade agreements concluded but not yet in effect. 
(2)To provide information and recommendations to Congress on the national security considerations of such agreements. 
(3)To carry out such other activities required by this Act or other law. 
(c)MembershipThe commission shall be composed of 8 members appointed as follows: 
(1)2 members appointed by the Speaker of the House of Representatives. 
(2)2 members appointed by the minority leader of the House of Representatives. 
(3)2 members appointed by the majority leader of the Senate. 
(4)2 members appointed by the minority leader of the Senate. 
(d)DisqualificationAn individual is not eligible to serve on the commission while also serving as an officer or employee— 
(1)in the Office of the United States Trade Representative; 
(2)of the Department of Homeland Security; 
(3)of the Department of State; or 
(4)of the Department of Justice. 
(e)Terms 
(1)In generalEach member of the commission shall be appointed for a term of 6 years. 
(2)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office. A vacancy in the commission shall be filled in the manner in which the original appointment was made. 
(f)Basic pay 
(1)Rates of payTo the extent or in the amounts provided in advance in appropriations acts, members shall each be compensated in the same manner provided for the compensation of members of the Trade Deficit Review Commission under section 127(g)(1) and section 127(g)(6) of the Trade Deficit Review Commission Act (19 U.S.C. 2213 note). 
(2)Prohibition on compensation of Federal employeesMembers of the commission who are full-time officers or employees of the United States, or Members of Congress, may not receive additional pay, allowances, or benefits by reason of their service on the commission. 
(g)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(h)QuorumFive members of the commission shall constitute a quorum, but a lesser number may hold hearings. 
(i)ChairpersonThe chairperson of the commission shall be elected from among the members. 
(j)MeetingsThe commission shall meet not less often than annually. A meeting shall promptly be held in any of the following cases: 
(1)Upon the call of the chairperson. 
(2)Upon the call of a majority of the members. 
(3)Upon the receipt of a final report submitted under section 2(b). 
(k)Executive director; staffAn executive director and other additional personnel for the commission shall be appointed, compensated, and terminated in the same manner provided for the appointment, compensation, and termination of the executive director and other personnel of the Trade Deficit Review Commission under section 127(g)(3) and section 127(g)(6) of the Trade Deficit Review Commission Act. The executive director and any personnel who are employees of the Congressional Executive Commission on Trade Security shall be employees under section 2105 of title 5 for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.   
(l)Experts and consultantsThe commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code. 
(m)Hearings and sessionsThe commission may, for the purpose of carrying out its duties, hold hearings, sit and act at times and places, take testimony, and receive evidence as the commission considers appropriate. The commission may administer oaths or affirmations to witnesses appearing before it. 
(n)Obtaining official dataThe commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the commission, the head of that department or agency shall furnish that information to the commission. 
6.Review by Congress of national security considerations of free trade agreements 
(a)Congressional disapproval 
(1)General ruleThe President shall exercise the authority under section 3(a) to suspend all or part of a free trade agreement if a joint resolution described in subsection (b) is enacted into law pursuant to the provisions of paragraph (2). 
(2)Procedural provisions 
(A)The requirements of this paragraph are met if the joint resolution is enacted under subsection (b), and— 
(i)the Congress adopts and transmits the joint resolution to the President before the end of the 90-day period (excluding any day described in section 154(b) of the Trade Act of 1974), beginning on the date on which the Congress receives a report containing a finding described in section 5(c)(1), and 
(ii)if the President vetoes the joint resolution, each House of Congress votes to override that veto on or before the later of the last day of the 90-day period referred to in clause (i) or the last day of the 15-day period (excluding any day described in section 154(b) of the Trade Act of 1974) beginning on the date on which the Congress receives the veto message from the President. 
(B)A joint resolution to which this section applies may be introduced at any time on or after the date on which the commission submits to the Congress a report containing a finding described in section 5(c)(1), and before the end of the 90-day period referred to in subparagraph (A). 
(b)Joint resolutions 
(1)Joint resolutionsFor purposes of this section, the term joint resolution means only a joint resolution of the 2 Houses of Congress, the matter after the resolving clause of which is as follows: That the Congress directs the President to exercise the authority described in section 3(a) of the Trade-Related American National Security Enhancement and Accountability Act with respect to the free trade agreement relating to ____. (the blank space being appropriately filled in). 
(2)Procedures 
(A)Joint resolutions may be introduced in either House of the Congress by any member of such House. 
(B)If the committee of either House to which a joint resolution has been referred has not reported it by the close of the 45th day after its introduction (excluding any day described in section 154(b) of the Trade Act of 1974), such committee shall be automatically discharged from further consideration of the joint resolution and it shall be placed on the appropriate calendar. 
(C)It is not in order for— 
(i)the Senate to consider any joint resolution unless it has been reported by the Committee on Finance or the committee has been discharged under subparagraph (C); or 
(ii)the House of Representatives to consider any joint resolution unless it has been reported by the Committee on Ways and Means or the committee has been discharged under subparagraph (C). 
(D)A motion in the House of Representatives to proceed to the consideration of a joint resolution may only be made on the second legislative day after the calendar day on which the Member making the motion announces to the House his or her intention to do so. 
(3)Consideration of second resolution not in orderIt shall not be in order in either the House of Representatives or the Senate to consider a joint resolution (other than a joint resolution received from the other House), if that House has previously adopted a joint resolution under this section. 
(c)Rules of House of Representatives and SenateThis section is enacted by the Congress— 
(1)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such is deemed a part of the rules of each House, respectively, and such procedures supersede other rules only to the extent that they are inconsistent with such other rules; and 
(2)with the full recognition of the constitutional right of either House to change the rules (so far as relating to the procedures of that House) at any time, in the same manner, and to the same extent as any other rule of that House. 
 
